Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 10, 2018

                                      No. 04-18-00222-CR

                                   Steve Chavarria RIVERA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR4391
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due June 6, 2018; however, the court granted an
extension of time to file the brief until July 6. On July 9, appellant filed a motion requesting an
additional thirty days to file the brief.

        We grant the motion and order appellant’s attorney, Gary F. Churak, to file appellant’s
brief by August 6, 2018 (61 days after the original due date). The court does not ordinarily grant
extensions of more than sixty days beyond the original due date. 4th Tex. App. (San Antonio)
Loc. R. 8, Notes and Comments. Counsel is therefore advised that no further extensions of time
will be granted absent a motion, filed by the date the brief is due, that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court